Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Athar A. Abbasi appeals the district court’s order dismissing his complaint for lack of subject-matter jurisdiction and the court’s text order denying his motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm the dismissal of the complaint for the reasons stated by the district court and affirm the denial of reconsideration. Abbasi v. Abbasi, No. 8:10-cv-03551-PJM, 2011 WL 6939328 (D. Md. Dec. 29, 2011) & (Mar. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.